DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,7,9,15,17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. 4887464 in view of  Miglis 20190324011.
Referring to claims 1-2, Tannenbaum discloses a method for conducting subterranean drilling operations comprising: detecting a composition of a gas with a chromatography device  (60, see col. 5, lines 57-61 flame ionization detector); sensing a mass flowrate of the gas ( with flowmeter 98); and calculating volumetric mass flowrate  for each of a plurality of components of the gas using the detected composition of the gas and the mass flowrate of the gas ( see col. 6, lines 2-8,  flowrate of components of gas is based on detected composition and flowrate of gas quantitative analysis is done for each gas component (see col. 5, lines 37-38) where the detecting is done at a drilling rig.( see drilling rig shown in figure 1). Tannenbaum does not disclose transporting equipment for a detection area to an existing drilling rig on one or more skids; retrofitting the detection area to an existing drilling rig by coupling at least a portion of the equipment to the existing drilling rig. Miglis teaching a mobile test skid (300) with equipment (including gas detection device see paragraph 0089 and gas meter, see paragraph 0099) for a detection area on that skid   where the equipment on the testing skid  can be retrofitted to existing systems (see paragraph 0009) by coupling a least a portion of the equipment to the existing systems (see paragraph 0033).  The examiner takes official notice that it is well known in the art to transport a mobile skid to a different location.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tannenbaum in view of Miglis to  transport equipment for a detection area to an existing drilling rig on one or more skids; retrofitting the detection area to an existing drilling rig by coupling at least a portion of the equipment to the existing drilling rig because it is  well known in the art to transport a mobile skid to a different location and the mobile test skids enables an operator  to easily perform the testing procedures on existing facilities that do not have the test equipment. 
Referring to claim 3, Tannenbaum discloses the chromatography device (60) is adapted to analyze a sample of the gas exiting a mud gas separator (50).
Referring to claim 9, Tannenbaum discloses calculating volumetric mass flowrates is performed by a logic device (61).
Referring to claim 15, Tannenbaum discloses detecting the composition of the gas is performed by a chromatography device (60), wherein sensing the mass flowrate of the gas is performed by a sensor (52, 98). Tannenbaum does not disclose the chromatography device and sensor are disposed on a the one or more skids.  Miglis teaches the testing skid can have sensing devices such as  gas detection device ( see paragraph 0089) and flow meters ( gas meter see paragraph 0099) and other sensors as needed to test the fluid received on the test skid (see paragraph 0086).  Therefore, it would be obvious to one of ordinary skill before the effective filing date in the art to modify the method disclosed by Tannenbaum to have the  chromatography device and sensor are disposed on a the one or more skids in view of the teachings if Miglis in order to perform needed test on the existing drilling rig the test skid is coupled to.
Referring to claim 17, Tannenbaum discloses calculating the volumetric mass flowrates of components of the gas comprises: inputting into a logic device (61) the composition of the gas; inputting into the logic device (61) the mass flowrate of the gas; and calculating the volumetric mass flowrate of each component of the composition of gas (see col. 8, line 66-col. 9, line 7). 
Referring to claim 19, Tannenbaum discloses calculating the volumetric mass flowrates of components of the gas comprises calculating volumetric mass flowrates of all components of the gas (see col. 5, lines 37-38).
Referring to claim 18, Tannenbaum does not specifically disclose displaying the calculated volumetric mass flow rate of each component of the composition of gas to a user. However, Tannenbaum teaches the calculations can be made of a computer (see col. 8, line 66-col. 9, line 7) and it is well known in the art to display results from a calculation on a computer screen. (Note: the examiner asserts that the common knowledge or well-known in the art statement is taken to be admitted prior art as the applicant failed to traverse the examiner’s assertion of official notice. )  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tannenbaum to display the calculated volumetric mass flow rate of each component of the composition of gas to a user because it is well known in the art to display results from a calculation on a computer screen.
Referring to claim 20, Tannenbaum discloses calculating the volumetric mass flowrates of components of the gas comprises calculating volumetric mass flowrates of at least two different gas components (see col.. 9, lines 4-8).


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. 4887464 in view of  Miglis 20190324011, as applied to claim 1 and further  in view of Frechin 20060224333.
Referring to claim 4, Tannenbaum does not disclose biasing the gas from the mud gas separator to the chromatography device using a pump. Frechin teaches biasing extracted gas from the mud gas separator (57a) to a chromatography device (101) using a pump (93).  As it would be advantageous to ensure all of the extracted gas is conveyed to the chromatography device,  it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tannenbaum, as modified by Miglis, to bias the gas from the mud gas separator to the chromatography device using a pump in view of teachings of Frechin.
Referring to claim 5, Tannenbaum disclose the separator has two outlets where one outlet  and 60% of the gas  can be extracted  at outlet leading to flowmeter 98 (see col. 4, lines 2-3)  and additional amount of gas can be sent to vent 62 through splitting tee 101 ( gas from extractor can be sent from controller 65 to tee 101). Tannenbaum further teaches that the captured gas and extracted gas should be combined in the proper portions in order to use a single analyzer (see col. 6, line 61-col. 7, lines 1)   Tannenbaum does not specifically discloses the sample of gas comprises less than 50% of the volume of gas exiting the mud gas separator.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).  Therefore, it would be obvious to one of ordinary skill in the art  before the effective filing date to modify the method disclosed by Tannenbaum, as modified by Miglis and Frechin to have less than 50% of the volume of gas exiting the mud gas separator in order to have the proper portions to use a single analyzer.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. 4887464 in view of  Miglis 20190324011, as applied to claim 1, and further in view of Oehring et al.  20190107466.
Referring to claim 6, Tannenbaum discloses sensing the mass flowrate is performed by a senor but does not disclose the sensor is a photon laser sensor.  Oehring teaches that laser sensor (see paragraph 0035) are well known to measure flow rate.  As both Tannenbaum and Oehring teach the use of flow rate sensors, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tannenbaum, as modified by Miglis to have a photon laser sensor in view of the teachings of Oehring because it would obvious to substitute one type of flow meter for another type..

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. 4887464 in view of  Miglis 20190324011, as applied to claim 1, and further in view of Breviere et al. 20160115786.
Referring to claim 7, Tannenbaum discloses detecting the composition of gas but does not disclose the detection is performed by a quantum cascade laser.  Breviere teaches that another known method of detecting the composition of gas us using a quantum cascade laser (see claims 1, 5 and 6). As both Tannenbaum and Breviere detecting the composition of gas, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tannenbaum, as modified by Miglis to have a quantum cascade laser in view of the teachings of Breviere because it would obvious to substitute one type of method for detecting gas for another type.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. 4887464 in view of  Miglis 20190324011, as applied to claims 1 and 15, and further in view of Sawyer et al 20110284288. 
Referring to claims 8 and 16, Tannenbaum, as modified by Miglis, does not disclose the detection area is coupled with a flare line of an existing drilling rig.  Tannenbaum does disclose that gas can be sent to a vent at a safe location (see col. 4, lines 43-47).   Sawyer teaches a flare line is well  known safe method of disposing of gas.  As it would be advantageous to dispose of the extra gas in a safe manner, it would be obvious to one of ordinary skill the art before the effective filing date to modify the method disclosed by Tannenbaum, as modified by Miglis  to couple the detection area with a flare line in view of the teachings of Sawyer.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. 4887464 in view of  Miglis 20190324011, as applied to claim 1, and further in view of Engle et al. 2923151.
Referring to claim 10, Tannenbaum does not disclose drying the gas prior to detecting the composition thereof.  Engle teaches drying the gas ( at 28) prior to detecting the composition thereof ( at 29).  As it would be advantageous to dry the gas to further ensure all liquid has been removed, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tannenbaum, as modified by Miglis, to dry the gas prior to detecting the composition thereof in view of the teachings of Engle.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. 4887464, in view of  Miglis 20190324011, as applied to claim 1, and further in view of Ritzmann et al. 20180088096.
Referring to claims 11-12, Tannenbaum does not disclose linking the detected composition of the gas to an approximate location or an approximate depth where the gas resided in a subterranean formation.  Ritzmann teaches using a computer to link the detected composition of the gas to an approximate location or an approximate depth where the gas resided in a subterranean formation (see paragraph 0013).  Ritzmann further teaches that known linking the detected gas to an approximate depth helps to determine the properties of  formation fluid at that depth (see paragraph 0013).  As it would be advantageous to determine the formation fluid properties at a particular depth, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tannenbaum, as modified by Miglis,  to link the detected composition of the gas to an approximate location or an approximate depth where the gas resided in a subterranean formation in view of the teachings of Ritzmann.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. 4887464, in view of  Miglis 20190324011, as applied to claim 1, and further in view of Mitchell et al.  20160102510.
Referring to claim 13-14, Tannenbaum does not disclose adjusting a wellbore parameter in response to the calculated volumetric mass flowrates of components of the gas. Mitchell teaches adjusting a direction of a tool face orientation associated with a bottom hole assembly (see paragraph 0078) to drill a desired location or  adjusting a wellbore pressure ( see paragraph 0015, adjusting production valves or chokes will adjust wellbore pressure) to minimize kick in response to calculated volumetric mass flowrates of components of a gas.  As it would be advantageous to minimize kick or to ensure a desired formation is drilled, it would  be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tannenbaum, as modified by Miglis, to adjust a wellbore parameter in response to the calculated volumetric mass flowrates of components of the gas in view of the teachings of Mitchell.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672